Per Curiam.

Dismissed for want of jurisdiction upon the authority of Haseltine v. Central Bank, 183 U. S. 130; Schlosser v. Hemphill, 198 U. S. 173; Coe v. Armour Fertilizer Works, 237 U. S. 413, 418; Bruce v. Tobin, 245 U. S. 18, 19; and see Collard v. Pittsburgh, Cincinnati, Chicago & St. Louis Ry. Co., 246 U. S. 653. Petitions for certiorari denied. Mr. Robert H. McCarter, Mr. J. Jerome Hahn, Mr. Francis I. McCanna and Mr. Alfred G. Chaffee for plaintiffs in error. Mr. Albert A. Baker and Mr. Elmer S. Chace for defendants in error.